UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                FILED
                                                                                 JUL - 1 2020
BRANDON MICHAEL JACOBS,                        )
                                               )                           Clerk, U.S. District & Bankruptcy
                                                                           Court for the District of Columbia
                       Plaintiff,              )
                                               )
       v.                                      )       Civil Action No. 20-1780 (UNA)
                                               )
UNITED STATES,                                 )
                                               )
                       Defendant.              )


                                    MEMORANDUM OPINION

       This matter is before the Court on consideration of plaintiff’s application to proceed in

forma pauperis and his pro se complaint. For the reasons discussed below, the Court grants the

application and dismisses the complaint.

       Plaintiff allegedly maintains a “classified information database” that no one other than

the Chief Justice of the United States may access. Compl. at 1. According to plaintiff, “There is

money” in the database and he needs that money. Id. at 2. In an apparent attempt to access the

money, plaintiff appoints himself to the position of Chief Justice of the Supreme Court of the

United States. See id. He deems himself “HIRED for the position, because [he] tested and

received one hundred percent on the test.” Id. at 1.

       Unfortunately for plaintiff, the Constitution of the United States authorizes the President

to nominate “Judges of the supreme Court” who assume their roles only with the “Advice and

Consent of the Senate.” U.S. Const. art. II, § 2, cl. 2. To the extent that plaintiff asks this Court

to take any action to acknowledge or support his purported status as Chief Justice of the United



                                                   1
States, the request is denied, and the complaint will be dismissed for lack of subject matter

jurisdiction. An Order is issued separately.



DATE: July 1, 2020                                   /s/
                                                     JAMES E. BOASBERG
                                                     United States District Judge




                                                 2